Citation Nr: 1758885	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a fractured nose and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a compensable rating for hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

[The matter of the propriety of the discontinuance of the Veteran's compensation benefits from December 27, 2001, through September 22, 2008, based on fugitive felon status, to include entitlement to a waiver of such indebtedness, is addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from December 1982 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, June 2012, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an April 2016 decision, the Board found that new and material evidence had been received to reopen the claim for service connection for a fractured nose with sinus problems disability and remanded the claim on the merits.  The Board also remanded the issues of service connection for sleep apnea, an increased rating for hearing loss, and entitlement to TDIU.  In a July 2016 rating decision, the RO granted service connection for a fractured nose with sinus problems disability.  Regarding the other issues remanded in that decision, the Board finds that the RO complied with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a separate April 2016 decision, the Board determined that the discontinuance of the Veteran's compensation benefits from December 27, 2001, through September 22, 2008, based on fugitive felon status was proper, rendering the debt of $85,400.40 valid.  The Board also denied the Veteran's claim for a waiver of overpayment because the request for a waiver was not timely.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court remanded the issues back to the Board pursuant to a Court Order based on a December 2016 Joint Motion for Remand.  As noted above, these issues will be addressed in a separate Board decision and will not be discussed in the instant decision.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran's sleep apnea began in or is etiologically related to his active duty service or that it was caused or aggravated by his service-connected residuals of a nose fracture and/or PTSD.

2.  Throughout the period of the appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity bilaterally; worse hearing has not been shown.

3.  Throughout the period of the appeal, the competent and probative evidence of record demonstrates that Veteran's PTSD symptoms alone have precluded him from obtaining and maintaining substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a compensable rating for hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2017).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Service Connection for Sleep Apnea

The Veteran claims his sleep apnea began in or is otherwise causally related to his active duty service or that it was caused or aggravated by his service-connected residuals of a fractured nose and/or PTSD.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The evidence of record demonstrates that sleep apnea was first diagnosed in April 2010.  At his December 2015 hearing before the Board, the Veteran testified that his right nostril had a smaller opening than his left, which made it difficult to breathe.  He stated this affected his sleeping because it made him snore and that his sleep apnea machine provided relief.

In a December 2016 opinion, a VA medical professional determined it is less likely than not (less than a 50 percent probability) that the Veteran's sleep apnea began in or is etiologically related to his active duty service.  The medical professional reasoned that service treatment records from the Veteran's first period of active duty service did not demonstrate any complaints, diagnosis, treatment, injury, or other events related to sleep patterns and/or dysfunction secondary to a nasal condition.  While the Veteran sought medical treatment in October 1989 for difficulty breathing through his right nostril, most noted when running, the diagnosis was a deviated nasal septum; service treatment records are silent for subjective or objective evidence of a nasal condition altering sleep and/or resulting in complaints, diagnosis, treatment, and/or events of sleep apnea.  Obstructive sleep apnea was not diagnosed until 2010, over twenty years following separation from the Veteran's last period of active duty service.  Furthermore, medical literature reflects that risk factors for obstructive sleep apnea include obesity and age.  When the Veteran separated from active duty service in 1989, he weighed 146 pounds.  In October 2016, he weighed 214 pounds and had a BMI of 37, which is consistent with moderate to morbid obesity.  The medical professional reasoned that it was at least as likely as not that the Veteran's weight gain and changes in body habitat caused and/or aggravated his mechanical and autonomic system function that resulted in a change in his sleep and breathing patterns.

The VA medical professional also concluded that it is less likely than not (less than a 50 percent probability) that the Veteran's deviated nasal septum and subsequent surgery to improve his deviated septum caused or aggravated his sleep apnea.  The medical professional noted that the Veteran separated from service with a diagnosis of a deviated nasal septum, right nostril, and underwent a septoplasty in 1995.  Obstructive sleep apnea was not diagnosed until 2010, over twenty years after separation from active duty service and conservative treatment included the use of a CPAP machine.  

In 2011, the Veteran underwent endoscopic sinus surgery and turbinate resection to improve nasal breathing airway function.  The medical professional noted that a deviated septum involves a nasal obstruction, which causes difficulty breathing through a nasal passage; in contrast, obstructive sleep apnea involves pathophysiological disturbance of pulmonary function resulting from a decrease in lung volume due to increased abdominal pressure.  Ultimately, the medical professional based the negative opinion on differing pathophysiology and a lack of significant subjective and/or objective medical, clinical evidence of a relationship between the disabilities.

The VA medical professional further opined that it is less likely than not (less than a 50 percent probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  Support for this conclusion referenced aforementioned medical literature discussing the difference in the etiology and pathophysiology of sleep apnea versus PTSD, and noted obstructive sleep apnea was an autonomic nervous system dysfunction which results in shallow breaths during the sleep cycle.  Additionally, the medical professional noted that medical literature lacked supportive medically-based clinical evidence to support a nexus between sleep apnea and PTSD.

The Board acknowledges that in a September 2012 opinion, a different VA medical professional was unable to opine as to the etiology of the Veteran's sleep apnea without resorting to speculation because a deviated nasal septum is present in more than 50 percent of the population and does not always cause sleep apnea.  The medical professional pointed out that while the Veteran underwent corrective surgery, which can improve sleep apnea, the sleep apnea was still present; therefore, an opinion regarding whether a deviated nasal septum caused or aggravated sleep apnea was not able to be rendered.  This opinion does not lend support to the Veteran's claim.  

Based on the foregoing, the Board finds that service connection for sleep apnea is not warranted.  The December 2016 opinion finding a negative relationship between the Veteran's sleep apnea and his active duty service, deviated septum, and PTSD is highly probative as it is based on an accurate factual background, a review of the evidence of record, and with consideration of accepted medical literature.  

In support of his claim, the Veteran submitted a copy of a Board decision for a different veteran which granted service connection for sleep apnea as secondary to PTSD.  However, decisions of the Board are not precedential in nature and are decided on the facts of each individual case; the conclusions reached in a similar Board decision cannot be extended to another.  See 38 C.F.R. § 20.1303 (2017).

The Veteran also submitted internet articles discussing the coexistence of sleep apnea and PTSD.  The Board finds these articles are of very little probative value because they are general in nature, do not relate to the specific facts of circumstances of the Veteran's case, and are not accompanied by the opinion of any medical expert.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not constitute competent evidence).

Simply stated, the best evidence in this case, but by no means all the evidence in the case, provides evidence against this claim. 

The Board has also considered statements from the Veteran and his family members regarding his sleep apnea symptoms.  The Board recognizes that the Veteran and others who submitted statements on his behalf may sincerely believe that his sleep apnea began in or is etiologically related to his active duty service or that it was caused or aggravated by his service-connected residuals of a fractured nose and/or PTSD.  While the Veteran is competent to report symptoms he experiences and those close to him are competent to report witnessed symptoms, there is no evidence that they possesses the medical expertise required to competently opine as to the etiology of the Veteran's sleep apnea.  See 38 C.F.R. § 3.159(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Accordingly, service connection for sleep apnea is not warranted.  The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim, and it is not applicable.  See 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Compensable Rating for Hearing Loss

The Veteran claims his bilateral hearing loss warrants a compensable disability rating.  At his December 2015 hearing before the Board, the Veteran testified that he had difficulty hearing and that he just received an upgrade for his hearing aids.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations for defective hearing range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for mild hearing loss, to Level XI, for profound deafness.  38 C.F.R. § 4.85.  In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.

At a March 2012 VA examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
25
45
55
38
LEFT
20
20
40
40
30

Speech recognition ability was 98 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word lists.  The results of this testing do not represent an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Applying these results to Table VI of the Rating Schedule shows Level I hearing acuity bilaterally .  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Under Table VII of the Rating Schedule, Level I hearing acuity bilaterally results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

At an August 2016 VA audiological examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
45
60
80
56
LEFT
30
30
45
50
39

Speech recognition ability was 84 percent in the right ear and 86 percent in the left ear, using the Maryland CNC word lists.  Applying these results to Table VI of the Rating Schedule shows Level II hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Under Table VII of the Rating Schedule, Level II hearing acuity bilaterally results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The results of this testing do not represent an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

The Board acknowledges that the evidence of record contains June 2010, November 2013, and October 2015 audiology examination reports and the results of a puretone audiometry tests.  However, these audiometric testing may not be considered for VA purposes for increased compensation because they do not include results of Maryland CNC speech discrimination testing.  38 C.F.R. § 4.85(a). 

Based on the foregoing, the competent and probative evidence of record does not demonstrate that the Veteran's bilateral hearing loss disability warrants a compensable rating.  

The Board has considered the Veteran's lay statements regarding his bilateral hearing loss disability and finds that he is competent to report symptoms he experiences.  See Layno, 6 Vet. App. at 470.  However, as a lay person, his statements are not competent evidence to identify a specific level of disability relating his bilateral hearing loss to the appropriate rating criteria, as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  As noted above, the rating of a hearing loss disability involves the mechanical application of the Rating Schedule to findings of controlled audiometry, which in this case results in a noncompensable rating throughout the period of the claim.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100, Tables VI, VIA, VII, 4.86; see also Lendenmann, 3 Vet. App. at 349.  The Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

Based on the foregoing, a compensable rating decision for bilateral hearing loss disability is not warranted throughout the period of the appeal.  The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against his claim, and it does not apply.  See 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. at 56.

Entitlement to TDIU

The Veteran claims he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  

The Veteran has met the schedular percentage criteria for entitlement to TDIU throughout the period of the appeal.  See 38 C.F.R. § 4.16(a).  His service-connected disabilities include: PTSD (rated as 70 percent disabling beginning October 16, 2001, and prior to November 24, 2003, as 100 percent disabling beginning November 24, 2003, and prior to February 1, 2004, and as 70 percent disabling thereafter); degenerative joint disease of the right and left knees (each separately rated as 10 percent disabling from April 3, 2007, to the present), tinnitus (rated as 10 percent disabling from June 30, 2010, to the present), bilateral hearing loss (rated as noncompensable from June 30, 2010, to the present), and a fractured nose with sinus problems (rated as noncompensable from March 16, 2011, to the present).  His combined evaluation has been 70 percent disabling prior to April 3, 2007, (aside from the 100 percent evaluation in effect from November 24, 2003, and prior to February 1, 2004), and 80 percent from April 3, 2007, to the present.

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  In determining whether unemployability exists, consideration must be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (holding that entitlement to TDIU is based on a individual's particular circumstances).

The Veteran filed his claim for entitlement to TDIU in January 2008 and stated he was unable to obtain or maintain employment due to his PTSD.  He has indicated that he has difficulty getting along with others and has difficulty concentrating.

The Veteran completed high school and has taken some college courses, but he does not have a college degree.  Following his separation from active duty service, he had a sporadic work history and was employed at various jobs for a year or two at a time, to include construction, driving trucks, working in warehouses, in food service, and in shipping and receiving.  Most recently, he worked in housekeeping from June 2002 to December 2005; VA treatment records demonstrate that toward the end of his employment in that capacity he was experiencing increased depression symptoms.  The evidence of record demonstrates the Veteran has attended several in-patient VA treatment programs throughout the years and continues to attend PTSD/mental health groups at VA almost daily, in addition to attending Alcoholics Anonymous two to three times a week.  

The record contains an April 2017 opinion from a private counselor who determined that the Veteran would be unable to maintain employment at a substantially gainful level due to his PTSD.  This opinion is based on a review of the evidence of record and with consideration of the Veteran's individual circumstances, and the Board finds it is probative.

Based on the totality of the competent and probative evidence of record and with consideration of the Veteran's individual circumstances, the Board finds that the Veteran's PTSD symptoms preclude him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified for by virtue of his education and experience.  See 38 C.F.R. § 4.16.  The Veteran avoids nearly all social interaction, aside from attending group therapy regularly, and prefers to be by himself, and the evidence suggests that the Veteran's PTSD symptoms would make working with others extremely difficult.  Moreover, the Veteran's limited education and occupational history would make finding and maintaining a job which would allow him to work in an isolated environment to be very difficult.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (holding that "a claimant's education and work experience are relevant to the issue of TDIU").  

Although the Veteran's symptoms have waxed and waned throughout the period of the appeal, the Board has afforded him the benefit of the doubt, and finds that it is at least as likely as not that his PTSD symptoms result in the inability to obtain and maintain employment consistent with his education and employment history.  See 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. at 56.  Therefore, entitlement to TDIU is warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated September 2010, November 2010, and April 2012.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records as well as his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran has been afforded several VA examinations wherein the examiners took into account the Veteran's statements and treatment records and provided medical opinions and/or information required for rating purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

ORDER

Service connection for sleep apnea is denied.

A compensable rating for hearing loss is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


